The Assistant Attorney-General has filed the following motion for writ of certiorari:
1. Now comes the State of Texas, by the Assistant Attorney-General, in the above styled and numbered cause, and shows to the court that the transcript filed herein is imperfect in this:
That it fails to comply with rule 114 for the district courts of this State, which apply and control the making of transcripts herein, in that the same is not legible.
2. The State would show to the court, that on page 2 of said transcript, what purports to be a copy of the indictment is written by a typewriter, and that same is so dim that the letters and figures of the same are not discernible and absolutely unintelligible. That on page 3 of said transcript, wherein the motion to quash is supposed to be transcribed, and page 4, wherein the judgment rendered against appellant is supposed to be transcribed, and pages 6 and 7 of the statement of facts, are absolutely unintelligible.
3. That said transcript is imperfect, for the reason that the same is not certified to properly by the clerk of the County Court of Karnes County, to wit, Wm. I. Mayfield, in this: That the signature of said clerk to said certificate is a typewritten signature, and is not the signature of said clerk.
Wherefore he prays that a certiorari forthwith issue from this court commanding the clerk of the County Court of Karnes County to forward *Page 462 
to the clerk of this court a perfect transcript of the record in this case in accordance with the law.
We have examined what purports to be the transcript, and find that the Assistant Attorney-General's criticism of the same is correct. There are whole pages of the transcript that can not be read at all. The motion is sustained; and we therefore order that the writ of certiorari do forthwith issue, directed to the clerk of the County Court of Karnes County, Texas, commanding him to prepare and forward to this court a perfect transcript of the record in this cause in accordance with law.
Costs will be awarded against the clerk of the County Court of Karnes County.
                         ON THE MERITS.